ORDER CORRECTING OPINION
On April 25, 1989, it was discovered that Judge Parks’ dissenting opinion in Anderson v. State, 765 P.2d 1232, 1234 (Okla.Crim.App.1988), relied upon an incorrectly recorded vote in stating in relevant part:
Two prior unanimous decisions of this Court have held that a new trial is required under such circumstances. See Kelly v. State, 735 P.2d 566, 567 (Okla.Crim.App.1987); Scott v. State, 730 P.2d 7, 9 (Okla.Crim.App.1986)....
Although Judge Bussey’s vote in Scott, 730 P.2d at 9, was recorded as a “CONCUR,” the original records show that his vote should have been officially recorded as “NOT PARTICIPATING.” Thus, Scott was in fact not unanimous.
IT IS THEREFORE THE ORDER OF THIS COURT that Judge Parks’ dissenting opinion in the above-styled cause shall be corrected to reflect the foregoing.
IT IS SO ORDERED.